Mr. Justice Carter delivered the opinion of the court: Objections were overruled in this case to the road and bridge taxes of several townships in Coles county which had extended a tax at the rate of sixty-six cents on each $100 assessed valuation without the written consent of the board of town auditors acting in their official capacity at their regular meeting on the first Tuesday in September, 1922, as to the levy of the rate in excess of fifty cents on the $100. The act validating taxes such as these, passed by the legislature May 31, 1923, (Laws of 1923, p. 566,) has been held unconstitutional by this court. (People v. Chicago Milwaukee and St. Paul Railway Co. 310 Ill. 428; People v. Illinois Central Railroad Co. 310 id. 212; People v. Chicago and Eastern Illinois Railway Co. 310 id. 257; People v. Illinois Central Railroad Co. 311 id. 113.) These decisions on this point must control. The judgment of the county court of Coles county will therefore be reversed. r , , Judgment reversed.